242 F.2d 38
100 U.S.App.D.C. 65
Kelly KIDD, Appellant,v.UNITED STATES of America, Appellee.
No. 13420.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 23, 1957.Decided March 7, 1957.

Mr. D. A. St. Angelo, Washington, D.C.  (appointed by the District Court), with whom Mr. William Joseph Dixon, Washington, D.C.  (also appointed by the District Court) and Mr. Garner J. Cline, Washington, D.C., were on the brief, for appellant.
Mr. E. Tillman Stirling, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll, A. L. Stevas and Harry T. Alexander Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WASHINGTON and DANAHER, Circuit judges.
PER CURIAM.


1
This appeal is from a conviction of arson.  We find no error affecting substantial rights.


2
Affirmed.